NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                     MAR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10098

                Plaintiff-Appellee,             D.C. Nos.
                                                1:14-cr-00690-DKW-4
 v.                                             15-cr-635

MARK KALANI BEEBE,
                                                MEMORANDUM*
                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                            Submitted March 10, 2022**
                                Portland, Oregon

Before: GRABER, BEA, and M. SMITH, Circuit Judges.

      Defendant Mark Kalani Beebe timely appeals the district court’s denial of

his motion for release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Reviewing for

abuse of discretion, United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (per

curiam), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      After the district court issued its original order, we held in United States v.

Aruda, 993 F.3d 797 (9th Cir. 2021) (per curiam), that United States Sentencing

Guidelines ("U.S.S.G.") § 1B1.13 is not binding when, as here, a defendant files a

motion for release. Here, although the district court described U.S.S.G. § 1B1.13

as binding, its analysis did not cite the Guideline, and the court does not appear to

have treated the Guideline as binding. The court fully considered Defendant’s

arguments for release and reasonably rejected them because of the low rate of

COVID-19 infection at the prison and because of the "rare" risk of reinfection.

Any doubt about the role that the Guideline played is resolved by the district

court’s post-Aruda order denying bail, in which the court affirmed what is clear

from its original order: the Guideline "played no meaningful role" in the court’s

analysis. Any error was harmless.

      Nor did the district court err by resting solely on its conclusion that

Defendant had not shown an "extraordinary and compelling reason" for release,

without considering the factors listed in 18 U.S.C. § 3553(a). See Keller, 2 F.4th at

1283–84 (holding that the two steps are independent and that "a district court that

properly denies compassionate release need not evaluate each step").

      AFFIRMED.




                                          2